               Case 3:18-cv-00372-CSH Document 61 Filed 05/31/19 Page 1 of 5

919 THIRD AVENUE NEW YORK, NY 10022-3908




                                                                   Susan J. Kohlmann
May 31, 2019                                                       Tel +1 212 891 1681
                                                                   SKohlmann@jenner.com
VIA ECF

The Honorable Charles S. Haight
United States District Judge
District of Connecticut
141 Church Street
New Haven, CT 06510

Re:       Manker, et al. v. Spencer, No. 3:18-cv-372 (CSH)

Dear Judge Haight:

        We represent Plaintiffs in the above-referenced matter. We write to provide the Court
with a status update following Defendant’s production of the administrative record and
supplemental materials (collectively, the “administrative record”), ECF Nos. 56, 58-59, and
respectfully to request that the Court lift the stay put in place on December 27, 2018, ECF No.
37, direct the parties to confer on a proposed discovery schedule, and proceed to discovery.
Plaintiffs make this request because the administrative record provides an insufficient basis for
the Court meaningfully to review and assess Plaintiffs’ claims challenging the general course of
conduct of the Naval Discharge Review Board (“NDRB”) with respect to Navy and Marine
Corps veterans suffering from post-traumatic stress disorder (“PTSD”), traumatic brain injury
(“TBI”), or other related mental health conditions. Accordingly, for the reasons set forth by
Plaintiffs in their previous briefing on discovery, ECF Nos. 51, 54, at oral argument on discovery
before the Court on February 5, 2019, and below, Plaintiffs seek leave to commence discovery.

          I.       Relevant Background

       On November 15, 2018, the Court certified this case as a nationwide class action. See
ECF No. 33. In its class certification ruling, the Court ordered the parties to exchange initial
disclosures by December 31, 2018. Id. at 21-22. Following the Court’s ruling and in advance of
the December 31 deadline, the parties conferred and filed their Rule 26(f) Report, which
contained a proposed case management plan, though the parties disagreed as to many of its
components, such as the appropriate scope of discovery. See Report of the Parties’ Planning
Meeting, ECF No. 36 (“Rule 26(f) Report”). Shortly thereafter, the Court stayed all case
deadlines pending resolution of the parties’ discovery disagreements. See ECF No. 37.

      The Court held a conference on February 5, 2019, at which the parties presented
argument on whether discovery was warranted and the appropriate scope of that discovery. See
ECF No. 49. Following the conference, the parties submitted supplemental briefs regarding the


CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC       WWW.JENNER.COM
            Case 3:18-cv-00372-CSH Document 61 Filed 05/31/19 Page 2 of 5
Manker, et al. v. Spencer, No. 3:18-cv-372 (CSH)
May 31, 2019
Page 2


appropriate scope of discovery. See ECF Nos. 48, 51-54. To allow the Court to assess whether
extra-record discovery would be necessary, Defendant was ordered to produce the full
administrative records for Mr. Manker and Mr. Doe, as well as supplemental documents
described by defense counsel as “relevant policy memoranda, regulations, and other documents,
to the extent that these documents might provide background information although they may not
be included in the administrative record.” See ECF No. 55; ECF No. 52 at 5 n.1. Defendant filed
the administrative record on May 20, 2019. See ECF Nos. 56, 58-59.

          II.   The Administrative Record As Filed Is Insufficient for Meaningful Review
                and Assessment of Plaintiffs’ Claims

        The administrative record is both incomplete and insufficient for this Court’s meaningful
review of Plaintiffs’ individual and class claims. The records of two individual class members’
adjudications and the small set of mostly publicly available supplemental materials do not and
cannot address the heart of Plaintiffs’ claims, namely, “whether the NDRB is currently following
policy as set forth by the Hagel Memo, and . . . the general procedures governing the NDRB’s
evaluation of upgrade applications, not individual determinations.” Ruling on Pls’ Mot. for Class
Certification, ECF No. 33 at 20.

        First, the records of two individual discharge upgrade adjudications are patently
insufficient to enable the Court to evaluate the systemic defects in Defendant’s course of conduct
alleged in the complaint. Mr. Manker’s individual administrative record consists of the NDRB
decision, his military records (including his certificate of discharge or “DD 214”), his application
for a discharge upgrade, and supporting documents that Mr. Manker himself submitted to the
NDRB. The administrative record produced for Mr. Doe similarly consists of his NDRB
decision, military records, and the supporting documents Mr. Doe himself submitted to the
NDRB.

        None of these documents—evidence of two discrete adjudications only—actually sheds
light on the agency action challenged. As Plaintiffs have emphasized repeatedly, this case is not
a challenge to the outcomes of individual discharge upgrade applications, but rather a challenge
to the NDRB’s policies, practices, and procedures that result in systemic disparities with respect
to veterans claiming PTSD, TBI, and related conditions. See Compl., ECF No. 1 ¶¶ 169, 171,
179-80, 183-89, 202-09, 212-21, 225-27; Pls’ Mem. of Law in Support of Class Certification,
ECF No. 12-1 at 14-19; Pls’ Mem. of Law in Support of Request for Discovery, ECF No. 51 at
5; see also Ruling on Pls’ Mot. for Class Certification, ECF No. 33 at 12 (“Plaintiffs’ [proposed
common] questions challenge the NDRB’s procedures and standards in place when evaluating
applications from PTSD-affected veterans, not the NDRB’s denials themselves.”). The
individual records provide no insight into whether and how the NDRB applied agency directives
to evaluate Mr. Manker and Mr. Doe’s claims, and therefore do not constitute the “whole record”
underlying the NDRB’s course of conduct. See 5 U.S.C. § 706 (“the court shall review the whole
record” in evaluating an agency action (emphasis added)). As noted in Plaintiffs’ opening
discovery brief, the parties’ disagreement about what would constitute the complete
administrative record itself warrants additional discovery. See ECF No. 51 at 10-12. Moreover,


CHICAGO    LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC         WWW.JENNER.COM
          Case 3:18-cv-00372-CSH Document 61 Filed 05/31/19 Page 3 of 5
Manker, et al. v. Spencer, No. 3:18-cv-372 (CSH)
May 31, 2019
Page 3


even if these documents did constitute the whole administrative record for the individuals Mr.
Manker and Mr. Doe, they do not provide any insight into the NDRB’s course of conduct with
respect to the certified class. See ECF No. 51 at 6. Thus, further discovery is necessary.

        Second, the supplemental “background” materials Defendant provided as part of the
administrative record do not meaningfully add to the information available to the Court and
Plaintiffs. These materials almost entirely consist of publicly available documents, several of
which are cited in the Complaint. Although they concern the topic of the NDRB’s policies and
procedures with respect to evaluating veterans’ claims of PTSD, TBI, and related mental health
conditions, they say nothing about the implementation of those policies and procedures in
practice—the very heart of Plaintiffs’ claims.

       The following are just a few examples of the deficiencies apparent from these
background materials—though these are by no means the only ones.

            •   First, Defendant provided policy memoranda indicating at a high level that the
                Navy implemented the Hagel and Kurta Memos, but did not provide any materials
                detailing what steps have been taken to implement these policies or ensure they
                are followed in practice. See AR 953, 960-65.

            •   Second, apart from a reference in the Woods memorandum to a BCNR training
                conference at which the Kurta Memo was discussed, Defendant did not provide
                any relevant training materials or briefing materials, making it impossible to
                determine what guidance was provided to NDRB members or to evaluate the
                NDRB’s course of conduct based on how employees were advised in practice. See
                AR 966. In fact, Defendant included a list of materials recommended to NDRB
                staff in their training procedures. See AR 970. At least some of the materials on
                the list contain references to other documents that are crucial to the Plaintiff’s
                case, but are not publicly available. This is further evidence that review cannot be
                completed on the basis of these limited documents.

            •   Third, the background materials do not appear to contain any information
                regarding quality control review or any other internal operating procedures at the
                NDRB relevant to the claims in this case.

            •   Fourth, the Woods memorandum indicates that each NDRB panel evaluating a
                PTSD-related claim includes a physician, clinical psychologist, or psychiatrist
                when a discharge upgrade applicant claims PTSD, but provides no detail on who
                those individuals are, how they are chosen, what they are told about how to apply
                the Hagel Memo and other associated guidance, or how those individuals actually
                evaluate claims of PTSD, TBI, and related mental health conditions in practice.
                See AR 966.




CHICAGO   LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
            Case 3:18-cv-00372-CSH Document 61 Filed 05/31/19 Page 4 of 5
Manker, et al. v. Spencer, No. 3:18-cv-372 (CSH)
May 31, 2019
Page 4


        Finally, Defendant voluntarily compiled these materials, describing them only as
documents that “might provide background information.” See ECF No. 52 at 5 n.1. Defendant
does not purport for these materials to answer comprehensively the questions raised by
Plaintiffs’ claims. More importantly, it is unclear what documents Defendant may have chosen to
omit from this compilation. Plaintiffs—and this Court—should not have to rely on Defendant’s
voluntary compilation of “background information” as the basis for the Court’s assessment of its
claims.

        The administrative record as produced fails to allow for meaningful review of many of
Plaintiff’s allegations, including, but not limited to, the following:

                 •   The NDRB fails to meaningfully apply—in practice, not just as a matter of
                     policy—the Hagel Memo’s mandate to give liberal consideration to claims of
                     PTSD, TBI, and related mental health conditions (see, e.g., Compl. ¶¶ 196, 204,
                     212, 230, 234, 237, 241);

                 •   The NDRB fails to publish or explain evidentiary standards concerning claims of
                     PTSD, TBI, and related mental health conditions in the context of discharge
                     upgrade applications (see, e.g., id. ¶¶ 185, 207-08, 213, 216-17); and

                 •   The NDRB systematically fails properly to consider arguments made by
                     individuals suffering from PTSD, TBI, and other related mental health conditions,
                     leading to near-blanket denials of discharge upgrade applications for veterans
                     with those conditions. See, e.g., id. ¶¶ 171, 218.

        Rather than rely on the records of two individual class members and a smattering of other
materials, Plaintiffs are entitled to proceed to discovery, as the Court “simply cannot evaluate the
challenged action on the basis of the record before it.” Nat’l Audubon Soc. v. Hoffman, 132 F.3d
7, 14 (2d Cir. 1997) (citing Florida Power & Light Co., 470 U.S. 729, 744 (1985)). To enable the
Court to evaluate fully the NDRB’s course of conduct and Plaintiffs’ claims, further discovery is
necessary, such as interrogatories and document requests regarding Defendant’s practices related
to discharge upgrade applications and implementation of agency guidance; depositions of
individuals involved with the NDRB’s day-to-day practices with respect to claims of PTSD, TBI,
and related mental health conditions; training of NDRB personnel and quality control review;
and expert discovery on the technical aspects of this case, such as the statistical landscape of
NDRB decisions and the role PTSD and related conditions play in those decisions.

          III.       The Court Should Lift the Stay and Enter a Scheduling Order Governing
                     Further Discovery

       Accordingly, and for the reasons discussed in Plaintiffs’ discovery briefing and at the
February 5, 2019 scheduling conference, Plaintiffs respectfully request that the Court lift the stay




CHICAGO    LONDON     LOS ANGELES   NEW YORK   W ASHINGTON, DC           WWW.JENNER.COM
          Case 3:18-cv-00372-CSH Document 61 Filed 05/31/19 Page 5 of 5
Manker, et al. v. Spencer, No. 3:18-cv-372 (CSH)
May 31, 2019
Page 5


currently in place and direct the parties to meet and confer on a proposed scheduling order
governing the scope and timeline of further discovery for submission to the Court. 1


Respectfully,

/s/ Susan J. Kohlmann

Jazmine Buckley, Law Student Intern*                          Susan J. Kohlmann, pro hac vice
Samantha G. Peltz, Law Student Intern                         Jeremy M. Creelan, pro hac vice
Jonathan B. Petkun, Law Student Intern                        Jeremy H. Ershow, pro hac vice
Jared Quigley, Law Student Intern*                            Jessica A. Martinez, pro hac vice
Westley A. Resendes, Law Student Intern                       Nicole Taykhman, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669               Jenner & Block LLP
Michael J. Wishnie, Supervising Attorney, ct27221             919 Third Avenue
Veterans Legal Services Clinic                                New York, NY 10022-3908
Jerome N. Frank Legal Services Org.                           Tel: (212) 891-1678
Yale Law School†                                              SKohlmann@jenner.com
P.O. Box 209090
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org

* Applications for law student appearances forthcoming.
† This letter does not purport to state the views of Yale Law School, if any.




1
  Defendant originally contemplated filing a motion to dismiss by January 15, 2019 (see Rule
26(f) Report, ECF No. 36 at 8) and has now had over four additional months to answer or
otherwise respond to the complaint. In the interest of moving this case forward, Plaintiffs
therefore submit that an expeditious timeline for Defendant’s response is warranted.


CHICAGO   LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
